Citation Nr: 0840023	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  03-21 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran was beleaguered from December 1941 to April 1942, 
was in no casualty status from April 1942 to March 1945, and 
had service with the regular Philippine Army from March 1945 
to February 1946, and from March 1946 to June 1946, with 
several periods of absence without leave (AWOL) during his 
service with the regular Philippine Army.  The appellant 
seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's application to reopen a claim for service 
connection for the veteran's cause of death.  A February 2003 
rating decision reopened the claim for service connection for 
the cause of the veteran's death and denied the claim on the 
merits.  In June 2005, the veteran testified before the Board 
at a travel board hearing that was held at the RO.  

In a March 2006 decision, the Board denied the appellant's 
claim for service connection for the cause of the veteran's 
death.  The appellant appealed the decision denying the claim 
to the United States Court of Appeals for Veterans Claims.  
In a May 2008 Order, the Court remanded the claim to the 
Board for readjudication in accordance with a Joint Motion 
for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran died in November 1992.  A November 1992 death 
certificate listed his cause of death as cardiac arrest, 
secondary to either pulmonary embolism or myocardial 
infarction, with diarrhea as a significant condition 
contributing to death.  

At the time of the veteran's death, service connection was in 
effect for complete ankylosis of the right ankle, and for an 
ulcerating scar secondary to a gunshot wound, rated as 30 
percent and 10 percent disabling, respectively.  The combined 
disability rating was 40 percent.  Service connection has not 
been established for any of the conditions listed on the 
death certificate.  

The appellant's primary argument is that the chronic 
ulcerating scar, for which service connection was in effect 
at the time of his death, contributed to pulmonary embolism 
or myocardial infarction, the cited likely causes of his 
death.  In support of this claim, she points to a September 
2003 letter written by Ricardo E. Nocilo, M.D., the physician 
who treated the veteran prior to the veteran's death.  That 
letter states that, based on a review of the records, "the 
cause of death might be more due to pulmonary embolism 
because of factors of senility, immobility, and chronic 
nonhealing shrapnel wound at right ankle."  

After receiving this opinion, VA arranged for a review of the 
veteran's file, and requested a medical opinion regarding 
whether the veteran's service-connected ankylosis of the 
right ankle and ulcerating scar, secondary to a gunshot 
wound, were contributory to his death.  The VA examiner found 
that it was less likely than not that such a relationship 
existed between the veteran's service-connected disabilities 
and the cause of his death.  Specifically, the examiner found 
that the veteran had previously been diagnosed to have 
hypertension, coronary insufficiency, cerebrovascular 
accident, and, at the time of his death, severe pneumonia, 
malnutrition, and diarrhea, and that these conditions were 
likely the contributing factors to his death.  The examiner 
then opined that, assuming that the veteran did have a 
pulmonary embolism, it was most likely related to his 
cardiovascular problems rather than to the ankylosis of his 
right ankle or the ulcerating scar, secondary to a gunshot 
wound.  The rationale provided for this opinion was that in 
the presence of a chronic ulcerating wound, a pulmonary 
embolism may occur where there is development of venous 
thrombosis, and more specifically, where there is deep venous 
thrombosis or thrombophlebitis in the popliteal or leg level 
or higher.  In this case, the veteran had not manifested such 
thrombosis, and nowhere in his medical reports was such 
thrombosis mentioned. 

In the March 2008 Joint Motion for Remand, it was emphasized 
that the veteran had been diagnosed with thrombosis in May 
1992, just a few months before his death, by the very 
physician who in February 2005 opined that the veteran had 
not manifested thrombosis at the time of his death.  However, 
the May 1992 document referenced in the Joint Motion is not 
actually a record of medical treatment, but rather a form 
requesting that a medical examination be scheduled.  The 
form, completed by RO personnel, references a history of 
cerebrovascular accident and thrombosis with right 
hemiplegia.  Because those notations were made by RO 
personnel and not the medical professionals to whom they were 
attributed by the Joint Motion, the Board finds that they may 
not be interpreted as diagnoses current at the time the 
request for examination was made.  There are no 
contemporaneous medical records of record that demonstrate 
such a diagnosis was appropriate at that time.

Significantly, the June 1992 report of examination is silent 
for any diagnoses of thrombosis, further raising a question 
as to whether a diagnosis of thrombosis at that time was 
appropriate.  It is not clear whether the veteran was 
receiving VA treatment before his death.  However, 
comprehensive contemporaneous VA treatment records are not of 
record.  Because it is unclear whether a diagnosis of 
thrombosis was appropriate at the time of the veteran's 
death, or in the months prior to his death, and there may be 
VA records outstanding, the Board finds that a remand for 
comprehensive contemporaneous VA records is necessary.  
38 C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

It is also unclear whether the veteran was receiving private 
medical treatment prior to his death.  In October 1989, the 
veteran received treatment for his right ankle from a "Dr. 
Franche."  The next record of treatment is dated in March 
1992.  The name of the treating physician at that time is 
illegible.  Because it is unclear whether the veteran sought 
treatment from a physician other than in March 1992 in the 
year before his death, the Board finds that on remand, the 
appellant should be afforded the opportunity to so inform VA.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file records from the VA 
outpatient clinic in Manila, 
Philippines, dated from May 1991 to 
November 1992.  If any of the records 
are no longer on file, request them 
from the appropriate storage facility.  
All attempts to secure those records 
must be documented in the claims 
folder.

2.  Ask the appellant whether the 
veteran received private medical 
attention in the year prior to his 
death.  If so, request that she provide 
the names and addresses of each of the 
physicians, and authorize her release 
of the associated medical records.  If 
any of the records are no longer on 
file, request them from the appropriate 
storage facility.  All attempts to 
secure those records must be documented 
in the claims folder.

3.  Then, readjudicate the claim.  If 
action remains adverse to the 
appellant, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

